DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the fixing splint, which is inserted into the finger pocket and held by the fastening means, fixes the finger accommodated in the fingerstall in a therapy position relative to the back of the hand “must be shown or the feature(s) canceled from the claim(s).   As best understood from the drawings the fixing splint, which is inserted into the finger pocket and held by the fastening means, fixes the finger accommodated in the fingerstall in a therapy position relative to the back of the hand is held by detachable fastener 31.  The limitations have been interpreted accordingly.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim limitation(s) “fastening means or means for fastening” as set forth in claim 1 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for fastening” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
 Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: means for fastening described in page [3] as VELCRO.
 If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation as set forth in claims 1, 9 and 16 uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 1 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the fastening means" in line 12 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation preferably in contrast to the material of the fingerstall, and the claim also recites wherein the fingerstall is formed at least in sections from an elastically flexible material and the fixing pocket consists of an inelastic material which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 5-7 contains the trademark/trade name VELCRO .  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is the detachable fastener and, accordingly, the identification/description is indefinite.
Claim 6 recites the limitation "the inelastic region" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected base claim 1 and therefore, contain the same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Jr. U.S. Patent No. (5,453,064) in view of Gordon U.S. Patent No. (4,781,178).

With respect to claim 1, Williams Jr., substantially discloses a therapy glove (10, figs.1-3) for fixing at least one finger ([Col.1], lines 21-37), 

- having, going outwards from the central region (where element 23 is located in fig.1), at least one fingerstall (11, 11, 11, 11, 12, fig.1) in which the finger is fixable accommodated (as shown in fig.1),  10 
- having at least one fixing splint (shown in fig.2) which has a main splint section (30) and at least one finger splint section (20, 20, 20, 20) arranged on it (as shown in fig.2),  
15- having at least one fixing pocket (via two layers of the substantially inextensible material) arranged on the fingerstall (11, 11, 11, 11, 12, fig.1), into which the finger splint section is insertable [(Col.5], lines 36-44), Williams Jr. discloses to facilitate the best exercising, the rods 20 preferably are covered by a substantially inextensible material 22, such as leather. Padding is used in the knuckle area to prevent damage to the knuckle. The rods 20 are incorporated into the glove by being fitted between two layers of the substantially inextensible material. The padding may be inserted between the layers. In the embodiment shown in FIG. 1, sewing lines 21 extend around the rods along the length of the rods holding the layers together and attaching the two layers to the rest of the material 23 used in the glove, 
- having a fastening element or wrist strap (14, fig.1) in the central region, by means of which the 20fixing splint is detachably fastened, in ([Col.4], lines 54-60), Williams Jr., discloses the glove 10 preferably includes a wrist wrap 14 for holding the rods 20 near the back of the hand, as is explained below. The wrist wrap is closed by a hook-and-loop closure of the standard type. In the embodiment shown, the hook closure 15 is shown on the body of the glove and the loop closure 16 is shown on the wrist strap. 
wherein the fixing splint, which is inserted into the finger pocket and held by the fastening means, fixes the finger accommodated in the fingerstall in a therapy position relative to the back of the hand and on every fingerstall which has a fixing pocket, a detachable fastener is provided, by means of which a contact position of the finger in the fingerstall is adjustable relative to the finger splint section.  
Gordon however, teaches in an analogous art a therapy glove (shown in figs.1-3) and ([Col.1], lines 1-7) for fixing at least one finger (shown in phantom, in fig.1), having a glove which comprises a central region (where element 11 is located in fig.1), which encloses the back of a hand and/or the palm of a hand (as shown in figs1-3), having, going outwards from the central region, at least one fingerstall (13) in which the finger is fixable accommodated, having at least one fixing splint (16), having at least one fixing pocket (14) arranged on the fingerstall (13), into which the finger splint section is insertable, having a fastening element or strap (25) by means of which the fixing splint (16) is detachably fastened via hook and loop fastener, wherein the fixing splint (16), which is inserted into the finger pocket (14) and held by the fastening means via strap (25), fixes the finger accommodated in the fingerstall in a therapy position relative to the back of the hand (as shown in fig.1 as well drawing objection above), wherein - on every fingerstall or tubular sleeves (13, fig.2) which has a fixing pocket (14), a detachable fastener (25) is provided, by means of which a contact position of the finger in the fingerstall or tubular sleeves (13, fig.2) is adjustable relative to the finger splint section via hook-and-loop fastener (as shown in figs.1-2).  
With respect to claim 2, the combination of Williams, Jr.,/Gordon substantially discloses the invention as claimed.  Williams Jr., further discloses the fingerstall is formed at least in sections from an elastically flexible material and the fixing pocket consists of an inelastic fingerstall is made of a an elastic material ([Col.5], lines 53-60) and a sleeve or fixing pocket (42) made of an inextensible material ([Col.7], lines 33-40).
With respect to claim 4, the combination of Williams, Jr.,/Gordon substantially discloses the invention as claimed.  Gordon further discloses the detachable fastener via strap (25 having hook and loop fastener) is provided in the region of the first or second phalanx or in the region of the joint between the first and second phalanx (as shown in fig.1). 10
With respect to claim 5, the combination of Williams, Jr.,/Gordon substantially discloses the invention as claimed.  Gordon further discloses the detachable fastener is a Velcro fastener ([Col.4], lines 29-35) and ([Col.5], lines 52-59).  
With respect to claim 156, the combination of Williams, Jr.,/Gordon substantially discloses the invention as claimed.  Gordon further discloses the Velcro fastener has a hook- and strap band and which are securely provided on the fixing pocket and are fixable to each other on the fixing pocket (as shown in fig.2).  
With respect to claim 207, the combination of Williams, Jr.,/Gordon substantially discloses the invention as claimed except the Velcro fastener comprises a tab, which provides on each end of a tab a hook- and strap band and an end of the tab is fixed to the fixing pocket or the inelastic region of the fingerstall and the tab enclosing the fingerstall and the free end of the tab can be fixed on the fixed end of the tab.  Gordon however, teaches a VELCRO (hook-loop-fastener) comprising a tab provided on each end of the strap band (24, see reproduced image of fig.2 below).  Therefore, it would have been well within the skill of an ordinary artisan before the effective filing date of the invention to modify the strap band affixed to the fixing pocket by for adjustably tightened the fixing pocket.
With respect to claim 8, the combination of Williams, Jr.,/Gordon substantially discloses the invention as claimed.  Gordon further discloses the fixing splint (16) can be fixed in fixing pockets (14, fig.2) in contact with the back of a hand or in contact with the inner side of a hand (as shown in figs.2-3).  
With respect to claim 511, the combination of Williams, Jr.,/Gordon substantially discloses the invention as claimed.  Williams Jr., further discloses the fixing splint is made from a plastic, in particular a fibre-reinforced plastic, or from a plastic which can be deformed by being heated ([Col.4], lines 61-67). 

Claims 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Jr.,/Gordon as applied to claim 1 above, and further in view of Stilson U.S. Publication No. (3,170,460).
With respect to claim 309, the combination of Williams, Jr.,/Gordon substantially discloses the invention as claimed except the at least one finger splint section has an elongated recess, which follows in the outer contour of the finger splint section and the finger splint section has a peripheral web, or which has one or two bulbous contours in the finger splint section in longitudinal extension, which are provided in the region of the joints 35between the first and second phalanx and/or the second and third phalanx.  
Stilson however, teaches an open network finger splint comprising an elongated recess or openings (as shown in figs.1-3) and ([Col.1], lines 34-36) which follows in the outer contour of 
In view of the teachings Stilson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the finger splint of Williams, Jr.,/Gordon by incorporating at least one finger splint section has an elongated recess, which follows in the outer contour of the finger splint section and the finger splint section has a peripheral web, which are provided in the region of the joints 35between the first and second phalanx and/or the second and third phalanx in order to allow the finger to be flexed and manipulated to a reasonable extent ([Col.1], lines 38-39).35
With respect to claim 10, the combination of Williams, Jr.,/Gordon /Stilson substantially discloses the invention as claimed.  Stilson further teaches at least one free recess is provided in the main splint section of the fixing splint (as shown in figs.1-5).  
With respect to claim 1012, the combination of Williams, Jr.,/Gordon substantially discloses the invention as claimed according to claim 1, - having a main splint section and one or several finger splint sections arranged on it except having at least one elongated recess in the finger splint section 15 wherein - the elongated recess follows in the outer contour of the finger splint section and the finger splint section has a peripheral web, or  20- the elongated recess has one or two bulbous contours in the finger splint section in longitudinal extension, which are provided in the region of the joints between the first and second phalanx and/or the second and third phalanx.  
Stilson however, teaches an open network finger splint comprising an elongated recess or openings (as shown in figs.1-3) and ([Col.1], lines 34-36) which follows in the outer contour of 
In view of the teachings Stilson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the finger splint of Williams, Jr.,/Gordon by incorporating at least one finger splint section has an elongated recess, which follows in the outer contour of the finger splint section and the finger splint section has a peripheral web, which are provided in the region of the joints 35between the first and second phalanx and/or the second and third phalanx in order to allow the finger to be flexed and manipulated to a reasonable extent ([Col.1], lines 38-39).35
With respect to claim 2513, the combination of Williams, Jr.,/Gordon /Stilson substantially discloses the invention as claimed.  Stilson further teaches at least one free recess is provided in the main splint section of the fixing splint (as shown in figs.1-5). 
With respect to claim 14, the combination of Williams, Jr.,/Gordon /Stilson substantially discloses the invention as claimed.  Williams Jr., further discloses the fixing splint is made from a plastic, in particular a fibre-reinforced plastic, or from a plastic which can be deformed by being heated ([Col.4], lines 61-67). 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance

The closest prior art drawn to Williams, Jr.,/Gordon fail to show or make obvious the claimed combinations of elements particularly the limitations as set forth in claim 3 which recite features not taught or suggested by the prior art drawn to Williams, Jr.,/Gordon.
Williams, Jr.,/Gordon fail to disclose or fairly suggest the fingerstall has a region made from inelastic material opposite the fixing pocket, which is oriented towards the inner or outer side of the hand, and an elastically flexible region is formed between the inelastic region of the fingerstall and the 5fixing pocket, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness rejection cannot be established with respect to the claimed subject matter as set forth in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786